UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended:March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53614 GREENWOOD GOLD RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2294927 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 7251 W. Lake Mead Blvd., Suite 300 Las Vegas, Nevada 89128 (Address of principal executive offices) (800) 709-1196 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 20, 2011: 71,651,053 shares of common stock. GREENWOOD GOLD RESOURCES, INC. FORM 10-Q FOR THE PERIOD FROM INCEPTION (MARCH 26, 2008) TO MARCH 31, 2011) TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion & Analysis of Financial Condition and Results of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 9 PART II OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 11 Item 4. (Removed and Reserved) 11 Item 5 Other Information 11 Item 6. Exhibits 11 Signatures 12 2 PART I.FINANCIAL INFORMATION ITEM I.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended March 31, 2011, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 Page Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Unaudited Financial Statements F-5 F-1 GREENWOOD GOLD RESOURCES INC. (An Exploration Stage Company) BALANCE SHEETS (Stated in US Dollars) ASSETS March 31, 2011 (Unaudited) December 31, 2010 (Audited) Current Cash $
